Exhibit 99.1 Contact: Michael J. Culotta Executive Vice President and Chief Financial Officer (502) 627-7475 PHARMERICA REPORTS RESULTS FOR THE FIRST QUARTER OF 2012 1Q Adjusted EBITDA Increases 30% 1Q Adjusted Earnings Per Share Increases 50% Company Maintains 2012 Earnings Guidance LOUISVILLE, Kentucky (May 2, 2012) – PharMerica Corporation (NYSE: PMC), a national provider of institutional pharmacy and hospital pharmacy management services, today reported its financial results for the first quarter of 2012. Commenting on the Company’s results, Gregory S. Weishar, PharMerica Corporation’s Chief Executive Officer, said, “We are pleased to announce another strong quarter, with solid financial and operational performance.Adjusted EBITDA and adjusted earnings per share increased 30% and 50%, respectively, versus the first quarter of 2011.We also saw improvement in cash flow and growth in EBITDA margins.From an operational viewpoint, we improved bed retention, and customer service levels are now better than at any time in the Company’s history.We are dispensing generics at historic levels as part of our commitment to provide customers with cost-effective pharmacy solutions to meet their needs of cost containment.Clearly, we are encouraged by the progress on the service side of the business and expect this progress to continue. “We continue to focus on improving shareholder value.We have reaffirmed guidance, and with continued financial and operational progress, we anticipate shareholder value to increase over the coming quarters.” The results for the first quarter are set forth below: ØKey Comparisons of First Quarters Ended March 31, 2012 and 2011: ● Net income for the first quarter of 2012 was $5.6 million, or $0.19 per diluted common share, compared with $3.3 million, or $0.11 per diluted common share, for the same period in 2011.Adjusted earnings per diluted common share were $0.30 in 2012 compared with $0.20 per diluted common share in 2011, an increase of 50%. ● Adjusted EBITDA for the first quarter of 2012 was $25.0 million compared with $19.2 million in the first quarter of 2011, an increase of 30%. ● Gross profit for the first quarter of 2012 was $72.6 million, or 14.6% of revenue, compared with $66.1 million, or 12.4% of revenue, in the first quarter of 2011.Gross profit expanded as the generic dispensing rate increased 170 basis points to 78.8% in the first quarter of 2012 compared with 77.1% in the first quarter of 2011. -MORE- PMC Reports Results for the First Quarter of 2012 Page 2 May 2, 2012 ● Revenues for the first quarter of 2012 were $498.9 million compared with $535.1 million for the first quarter of 2011, a decrease of 6.8%, primarily driven by weaker volumes and increased dispensing of high margin generics. ● Cash flows provided by operating activities were $19.9 million compared with $5.4 million in the first quarter of 2011. ● The Company maintained its 2012 guidance. Conference Call Management will hold a conference call to review the financial results for the first quarter on May 3, 2012, at 10:00 a.m. Eastern Time.To access the live webcast, visit the Investor Relations section of the Company’s website at www.pharmerica.com or go to www.earnings.com.To access a telephonic replay of the call, which will be available one hour after the conclusion of the call through May 17, 2012, please dial 1-888-286-8010 (617-801-6888 if calling from outside the U.S.) and use passcode 95106254. About PharMerica PharMerica Corporation is a leading institutional pharmacy services company servicing healthcare facilities in the United States.As of March 31, 2012, PharMerica operated 95 institutional pharmacies in 44 states.PharMerica’s customers are institutional healthcare providers, such as nursing centers, assisted living facilities, hospitals and other long-term care providers.The Company also provides pharmacy management services to long-term care hospitals. Forward-looking Statements This press release contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which reflect the Company’s current estimates, expectations and projections about its future results, performance, prospects and opportunities.Forward-looking statements include, among other matters, the information concerning the Company’s “guidance” and possible future results of operations, the strength of the Company’s financial performance during 2012, the impact of the brand to generic drug conversions on the Company, the Company’s ability to identify and consummate future acquisitions, the Company’s ability to deliver outstanding value to its shareholders, the Company’s earnings growth potential, improvements in the Company’s client retention, margin expansion and a favorable acquisition climate, the impact of the Company's technology offerings on sales, customer retention and sales pipelines and the Company’s continued pursuit of its strategic initiatives including those focused on client retention and operating margins.Forward-looking statements include statements that are not historical facts and can be identified by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would,” “project” and similar expressions.These forward-looking statements are based upon information currently available to us and are subject to a number of risks, uncertainties and other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.Important factors that could cause the Company’s actual results to differ materially from the results referred to in the forward-looking statements we make in this press release are included in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports, including Quarterly Reports on Form 10-Q filed with the SEC by the Company. You are cautioned not to place undue reliance on any forward-looking statements, all of which speak only as of the date of this press release.Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events.All subsequent written and oral forward-looking statements attributable to us or any person acting on the Company’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this press release and in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports filed with the SEC by the Company. -MORE- PMC Reports Results for the First Quarter of 2012 Page 3 May 2, 2012 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENTS (In millions, except share and per share amounts) Quarter Ended March 31, Amount % of Revenue Amount % of Revenue Revenues $ % $ % Cost of goods sold Gross profit Selling, general and administrative expenses Amortization expense Integration, merger and acquisition related costs and other charges Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ % $ % Quarter Ended March 31, Earnings per common share: Basic $ $ Diluted $ $ Shares used in computing earnings per common share: Basic Diluted -MORE- PMC Reports Results for the First Quarter of 2012 Page 4 May 2, 2012 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share and per share amounts) (As Adjusted) Dec. 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred tax assets, net Prepaids and other assets Equipment and leasehold improvements Accumulated depreciation ) ) Deferred tax assets, net Goodwill Intangible assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Salaries, wages and other compensation Current portion of long-term debt Other accrued liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value per share; 1,000,000 shares authorized and no shares issued at December 31, 2011, and March 31, 2012 – – Common stock, $0.01 par value per share; 175,000,000 shares authorized; 30,794,000 and 30,860,392 shares issued as ofDecember31, 2011 and March 31, 2012, respectively Capital in excess of par value Retained earnings Treasury stock at cost, 1,350,128 shares and 1,366,075 shares at December 31, 2011 and March 31, 2012, respectively ) ) $ $ -MORE- PMC Reports Results for the First Quarter of 2012 Page 5 May 2, 2012 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Quarter Ended March 31, Cash flows provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in)operating activities: Depreciation Amortization Integration, merger and acquisition related costs and other charges Stock-based compensation Amortization of deferred financing fees Deferred income taxes Loss (gain) on disposition of equipment ) Other – ) Change in operating assets and liabilities: Accounts receivable, net ) ) Inventory ) Prepaids and other assets ) ) Accounts payable ) Salaries, wages and other compensation ) Other accrued liabilities Net cash provided by operating activities Cash flows provided by (used in) investing activities: Purchase of equipment and leasehold improvements ) ) Cash proceeds from the sale of assets – Net cash used in investing activities ) ) Cash flows used in financing activities: Net activity of long-term revolving credit facility ) ) Repayments of capital lease obligations ) ) Treasury stock at cost – ) Net cash used in financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid for interest $ $ Cash paid for taxes $
